Citation Nr: 0903143	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-29 026	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis.

REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1970 to August 1971.
Procedural history

Service connection for hepatitis was initially denied in a 
March 1972 rating decision, which the veteran did not appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which declined to reopen the previously-
denied claim of entitlement to service connection for 
hepatitis.  The veteran perfected an appeal of this decision.  
He initially requested a personal hearing before a Veterans 
Law Judge at the RO.  However, in an April 2004 statement, 
the veteran withdrew his hearing request.  See 38 C.F.R. §§ 
20.702(e) and 20.704(e) (2008).

The Board reopened the claim in March 2006 and remanded the 
case for additional evidentiary development.  After such was 
completed, the Board denied the claim on the merits in a May 
2007 decision.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  

In November 2007, while the matter was pending before the 
Court, the veteran died. Due to the veteran's death, in a 
December 2007 Order the Court vacated the Board's May 2007 
decision and dismissed the veteran's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  A June 2003 RO rating decision denied reopening of the 
veteran's previously-denied claim of entitlement to service 
connection for hepatitis.

2.  The Board issued a decision in May 2007 which reopened 
the veteran's previously-denied claim of entitlement to 
service connection for hepatitis but denied the claim on the 
merits.  The veteran appealed that decision to the Court.

3.  The veteran died in November 2007.

4.  In a December 2007 Order, the Court vacated the Board's 
May 2007 decision.


CONCLUSION OF LAW

The June 2003 RO rating decision and all subsequent decisions 
regarding the reopening of the previously-denied claim of 
entitlement to service connection for hepatitis are vacated, 
and the appeal is dismissed.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in November 2007, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2008).

In accordance with this precedent, the Court vacated the 
Board's May 2007 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


